DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The formula of claims 4 and 14 recite variables that makes the metes and bounds of the minimum break strength unclear. Since values of the constant and a preselected G force of at least 300 g has an upper limit that is unknown, it is not clear what values of break strength is encompassed. Furthermore, it is unclear how the step of calculating the break strength adds to the claimed invention, when break strength is an inherent trait for a glass substrate. Break strength is usually measured by applying a force to break the glass substrate. It is unclear how the calculating step limits a property that is measure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (WO 2019151185 machine translation provided) in view of Uchiyama et al. (2010/0266874) and Boek et al. (2020/0254557). Regarding claims 1, 6 and 12, Azuma teaches a method for treatment of a glass substrate for a magnetic medium of a magnetic recording device, comprising providing a glass substrate wherein an edge of the glass substrate has filamentary damage from a filamentation process used to cut the edge of the glass substrate (background art on page 2, paragraph bridging pages 2 and 3, 2nd-5th passages from bottom of page 3). Azuma further teaches the need to reduce the filamentary damage from the filamentation process on the edge of the glass substrate, and teaches it is conventional to perform polishing to the edges (top passage on page 3). Uchiyama teaches a method for treatment of a glass substrate for a magnetic medium ([0002]) such that the glass substrate comprises at least a minimum edge strength for use in the magnetic medium of the magnetic recording device ([0010]). Uchiyama teaches the edges of the substrate needs to have reduced surface roughness to have a minimum edge strength for use in the magnetic medium of the magnetic recording device ([0004]). Like Azuma, Uchiyama teaches the polishing the edges to reduce damage (flaws and surface roughness) at the edges, wherein the polishing substantially removes a sufficient portion of the damage on the edge such that the glass substrate comprises a minimum edge strength for use in the magnetic medium of the magnetic recording device, i.e. edge strength of 5 kgf ([0021]). Uchiyama further teaches an additional step of etching (chemical polishing) the edges provide an even greater edge strength ([0014]-[0017], [0021]). Uchiyama teaches treating the glass substrate by immersing the glass substrate in an etchant for a preselected duration ([0039]), wherein the treating reduces a sufficient portion (at least 2 µm) of damage on the edge of the glass substrate such that the glass substrate comprises at least a minimum edge strength (i.e. 10 kgf) for use in a magnetic medium of a magnetic recording device ([0014], [0015], [0021], [0028]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the step of etching the edges of the glass substrate, to provide for an increased edge strength; thus, protecting it from impact ([0017]).
Uchiyama teaches the etchant uses comprises hydrofluoric acid and sulfuric acid ([0039]), but doesn’t suggest an alkaline solution. Boek teaches using wet chemical etchant solutions to provide separation of the glass workpiece along a contour line formed by filamentation ([0103]). Boek recognizes the solutions can be aqueous solutions comprising water and a chemical etchant. Boek teaches the chemical etchant can be acids or combinations of acids, such as hydrofluoric acid and nitric acid ([0099]). Boek also teaches etching can be performed with an alkaline solution, such as KOH or NaOH, at 90°C ([0100]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative etching solution, such as an alkaline solution, wherein the alkaline solution with the glass substrate is heated to a temperature of 90°C, as it is a well-known alternative for predictably provide for successful etching of glass substrates, as taught by Boek.
Regarding claim 2, Uchiyama teaches the resulting magnetic medium has a minimum edge strength (i.e. kgf) equal to or greater than a minimum break strength of the edge of the glass substrate (i.e. example 2 9.5 kgf)  ([0019], [0028]).
Regarding claims 3-4 and 13-14, Uchiyama teaches the minimum break strength of the edge of the glass substrate is determined based on a thickness of the glass substrate, diameter of the glass substrate ([0043]), and a preselected G-force, wherein a G-force of at least 300g is used, such as 7.8 to 15.0 kgf (table 1). Because the break strength of the edge is measured by performing a breaking test, and the glass substrate is broken depending on the force applied, thickness of the glass substrate and diameter of the glass substrate, it would be inherent that the break strength is essentially calculated.
Regarding claim 5, Uchiyama teaches treating of the glass substrate in the etchant solution to reduce the edge by 2 µm, which is at least 1.5 µm and less than 6 µm.
Regarding claims 9 and 16, Azuma teaches laser cutting a glass material into a doughnut shape using the filamentation process, wherein the laser cutting comprises cutting an inner circular edge of the doughnut shape as well as laser cutting an outer circular edge of the doughnut shape (figures 1a, 2a, 2nd passage on page 5). 
Regarding claims 10 and 17, Azuma teaches the glass substrate has filamentary damage from the filamentation process at least at the outer circular edge (paragraph bridging pages 2 and 3, last paragraph on page 6). Boek also teaches the filamentation process for separating transparent workpieces ([0044], [0051]-[0052], [0103], figure 5). Boek teaches the filamentation process results in an edge comprising filamentary damage ([0103]) and possible damage, such as microcracks, caused by the laser processing ([0105]).
Regarding claim 11, Azuma teaches making a magnetic medium for a magnetic recording apparatus, which would naturally require layers of coating, so as to function as a magnetic disk in a recording device. Azuma further suggests depositing a magnetic recording layer configured to store information (1st paragraph in background art, page 2).
Regarding claims 18 and 19, Azuma teaches polishing the edge to achieve a chamfer edge profile (“chamferimg process” in 2nd passage on page 6).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma (WO 2019151185 machine translation provided) in view of Uchiyama et al. (2010/0266874) and Boek et al. (2020/0254557) as applied to claim 1 above, and further in view of Rosine (6,311,001). Boek teaches etching can be performed with an alkaline solution, such as KOH or NaOH, at 90°C ([0100]). Rosine similarly teaches etching glass with an alkaline solution. Uchiyama teaches etching can be controlled by adjusting the concentration, temperature, and duration  ([0039]). Rosine similarly teaches the alkaline, temperature and time are result effective variables for achieving the desired etching amount (col. 4 lines 35-42, 57-64). Rosine also teaches a preference for the alkaline etching to be conducted with an alkaline solution having a concentration of up to 15% w/w of the alkaline, for up to 240 minutes (which overlaps with the claimed range of 90-150 minutes), and at a temperature in the range of 20-100°C (which overlaps with the claimed range of 80-100°C). Note, an alkaline solution comprising 15% w/w concentration of KOH provides a KOH concentration of 3 moles/liter. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have try a KOH solution having a concentration of up to 15% w/w at a temperature of up to 100°C, for a duration of 90-150 minutes, as Rosine teaches such ranges for etching with a KOH solution and that temperature, time and concentration are result effective variables for achieving the desired etching. 
Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Azuma (WO 2019151185 machine translation provided) in view of Uchiyama et al. (2010/0266874) and Boek et al. (2020/0254557) as applied to claim 12 above, and further in view of Ortner et al. (2018/0215647). Uchiyama does not specify the depth of the filamentary damage removed by polishing. Boek also doesn’t specify the depth of the glass removed, but suggests the filaments can have diameters of 5-10 µm ([0089]).Ortner teaches separating a glass substrate using a filamentation process ([0009]-[0011]), wherein filamentary damage is produced along a predetermine separation path ([0057]-[0058]). Ortner further teaches separating the glass substrate along the separation path of filamentary damage produces hemispherical depressions ([0014], [0059], [0061], [0070]-[0071], figures 3-5).  Ortner teaches the depth of these depressions are typically less than 5 µm ([0074]). Thus, since an expected depth of the depressions resulting from a filamentation process for separating glass substrates is about 5 µm, and Azuma and Uchiyama aims to remove filamentary damages with polishing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the polishing depth of Azuma and Uchimaya to be about 5 µm, or even 3 µm (if adding an etching depth of 2 µm), as that is the depth of the filamentary damage, as taught by Ortner.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (JP 2010-80023, machine translation provided) in view of Boek et al. (2020/0254557). Regarding claim 20, Hirakawa teaches a method for treatment of a glass substrate for a magnetic medium, comprising providing a glass substrate wherein the edge of the glass has defects, such as cracks. Hirakawa teaches polishing and etching the edge of the glass substrate to eliminate the defects (abstract). Hirakawa specifies polishing the end surfaces (edges) of the glass substrate to remove the defects (page 3 step 3). Hirakawa also specifies etching the glass substrate by immersing the glass substrate into a treatment liquid for predetermine time (page 4 step 5), both steps which results in the reduction of defect on the edge of the glass substrate, thereby improving the strength of the glass substrate (page 4, paragraph immediately after step 6) and at least achieving a minimum edge strength, since Hirakawa further discloses the glass substrate is used in the magnetic medium of a magnetic recording device. Furthermore, Hirakawa teaches both etching and polishing of the edge of the glass substrate. Thus, it is interpreted that the etching step remove a portion (a first portion) from the defective edge and the polishing step removes another portion of the defective edge (a second portion), wherein removal of both portions provides for a minimum edge strength for the glass substrate.
Hirakawa teaches the glass substrate is made from a glass sheet by drilling (page 4 paragraph before step 1, step 2), but doesn’t specify using filamentation for forming the annular shape. Boek teaches laser are conventionally used for drill openings in a glass workpiece ([0003]), but the process is slow and limited. Boek teaches using another well-known process, such as filamentation, for separating transparent workpieces as an improvement over the conventional methods ([0044], [0051]-[0052], [0103], figure 5). Boek teaches the filamentation process results in an edge comprising filamentary damage ([0103]) and possible damage, such as microcracks, caused by the laser processing ([0105]), which is undesired. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a filamentation process for producing the annular shape of the glass substrate of Hirakawa, as it is a well-known process for separating glass workpieces quicker. Furthermore, in employing the filamentation process for producing the annularly shaped glass substrate of Hirakawa, the edge of the glass substrate would comprise of filamentary damage.  
As mentioned, Hirakawa teaches etching, using well known treatment liquids such as acidic etchants, i.e. hydrofluoric acid, nitric acid (page 4 step 5). However, Hirakawa doesn’t specify using an alkaline solution. Boek also teaches using wet chemical etchant solutions to provide separation of the glass workpiece along a contour line formed by filamentation ([0103]). Boek recognizes the solutions can be aqueous solutions comprising water and a chemical etchant. Boek teaches the chemical etchant can be acids or combinations of acids, such as hydrofluoric acid and nitric acid ([0099]). Boek also teaches etching can be performed with an alkaline solution, such as KOH or NaOH, at 90°C ([0100]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative etching solution, such as an alkaline solution, wherein the alkaline solution with the glass substrate is heated to a temperature of 90°C, as it is a well-known alternative for predictably provide for successful etching of glass substrates, as taught by Boek.
Regarding claim 21, Boek teaches etching treatment comprises immersing the glass substrate in an alkaline solution, such as KOH or NaOH, at 90°C ([0100]), thereby etching away a portion of the defects on the edge.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (JP 2010-80023, machine translation provided) and Boek et al. (2020/0254557) as applied to claim 20 above, and further in view of Hevner et al. (2020/0361811). Boek doesn’t specify the depth of the glass removed, but suggests the filaments can have diameters of 5-10 µm ([0089]). Hevner teaches providing a glass with a textured surface and treating the surface by etching with an alkaline solution. Hevner teaches the depth of glass removed during etching with an alkaline solution is dependent on variables such as time, temperature and concentration of the etchant ([0062]-[0063]). In table 1, Hevner demonstrates these parameters are result effective variables for achieving the desired etching rate and depth.  As can be seen in table 1, a removal depth about 4 µm or 5 µm can be easily achieved with an alkaline solution comprising a concentration in the range of 10 wt%-20 wt% (ex. 2A, 2C). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to try an alkaline solution with a concentration of 10 wt% for achieving the desired removal depth of the glass substrate, i.e. 4 µm, as Hevner teaches concentration, time and temperature are result effective variables for achieving the desired etching. Furthermore, filament diameter of 5-10 µm would result in an indentation or ridge having a depth of 2.5-5 µm (about half the diameter), and thus a total removal depth of about 4 µm falls could result in the removal of all the filamentary damage.
Response to Arguments
Applicant’s arguments filed October 18, 2022 with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, applicant's arguments regarding Hevner, Rosine, and claims 20-22 have been fully considered but they are not persuasive. Regarding Hevner, applicant argues Hevner and Rosine would not be suitable for the purpose of making a magnetic medium. This is not found persuasive because although Hevner is producing a glass substrate for a different purpose (i.e. display screen) and Rosine is producing a MCP, both Hevner and Rosine teach etching glass substrates with an alkaline solution, wherein a removal depth of about 4 µm is achieved and temperature, time and concentration are result effective variables for achieving the desired etching. Thus, Hevner and Rosine are similar to Hirakawa and Boek in that a glass substrate is etched to remove a desired depth of glass, and with an alkaline solution. 
Regarding claim 20, applicant argues Hirakawa discloses polishing and then etching a drilled glass substrate, which is opposite to the claimed invention that etches to remove a first portion and polish to remove a second portion. This is not found persuasive because the claim is not limited to a sequence of events as argued by the applicant. Hirakawa teaches both events, etching and polishing, wherein a portion is removed by etching (i.e. a first portion) and a (second) portion is removed by polishing. In this case, the first portion and second portion are interpreted to be two different portions and not a sequence. 
Applicant further argues Boek does not each polishing and etching to remove filamentary damage. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The feature of polishing and etching is disclosed by Hirakawa.
Applicant also argues Boek and Hirakawa are opposites. Applicant argues more specifically that Boek teaches wet etching to separate a glass substrate and that results in an edge surface comprising microcracks, whereas Hirakawa is treating the glass to reduce scratches and cracks on the edges. Applicant appears to argue that Boek wishes to produce microcracks, or that it is an intended resulted. This is not true. Boek teaches that smooth strong glass edge is desired and microcracks are not desired. Boek recognizes that microcracks can occur as result of separating glass substrate with filamentation, but in no way is it a desired attribute ([0105]). Thus, since Hirakawa is focus on remove microcracks, both intentions of Boek and Hirakawa overlap. Applicant again reiterates the Hirakawa teaches polishing and then etching a drilled glass substrate. In response, the sequence of polishing before etching or etching before polishing is not a recited limitation of claim 20. Since Hirakawa teaches both steps of polishing and etching, the limitation is met. Furthermore, applicant notes the glass substrate of Hirakawa is drilled and not separated by filamentation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed, Boek teaches filamentation process as an alternative to drilling. 
Applicant notes no rejection for claim 22 was presented. There was an apparent error in the listed claims for paragraph 19 of the previous rejection. Instead of claims 5, 7-8, 15 and 21 rejected under Hirakawa, Boek and Hevner, it should have recited claims 5, 7-8, 15 and 22. As can be seen, the content of claims 5, 15 and 22 overlap and it was intended to be rejected together and the content of claim 21 was not even discussed. Furthermore, claim 21 was already addressed in paragraphs 10 and 12 under Hirakawa and Boek.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741